DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are unpersuasive.
It would appear to the examiner that each of the different strands of the Applicant’s arguments is focused on demonstrating that a certain, specific reference, in its individual capacity, is inadequate for disclosing or teaching a particular limitation in the claim.  However, upon closer examination, it is evident that that particular limitation was in fact rejected by a combination of references, not that specific reference alone.  For example, Applicant argues on pages 8-9 of the response that MediaTek allegedly fails to disclose the claim limitations featuring allocation for at least two transmission resources.  However, this particular claim feature is not rejected by MediaTEk alone, but by a combination of MediaTek and Loehr I. Attacking MediaTek alone would not be sufficient to traverse the rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Please see rejection below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #98, Agenda item 10.3.1.6, R2-1705519 (cited in Applicant’s IDS, hereinafter “MediaTek”), in view of U.S. Patent Publication No. 2018/0310308 A1 to Loehr et al. (“Loehr I”), further in view of U.S. Patent Publication No. 20200119896 A1 to Li et al.
As to claim 1, Mediatek discloses a method by a transmitter to transmit information in a communication system, the method comprising: 
receiving information for allocating a transmission resource (Sections 3.1 and 3.2, disclosing being allocated a transport block TB size); 
identifying at least one data unit corresponding to a plurality of logical channel[s] (Section 3.1, disclosing identifying all the data respectively in each of the logical channels LC1-3 as in Figs. 2a and 2b, e.g., item 1 corresponding to LC1 in Fig. 2a and item 1 corresponding to LC2 in Fig. 2b, and place each such item in the transport block, the collection of such items 1-3 [i.e., teaching the recited “at least one data unit”], corresponding to logical channels LC1-3 [teaching “corresponding to a plurality of logical channel[s]”], teaches “identifying at least one data unit corresponding to a plurality of logical channel[s]”; similarly with Section 3.2 and Fig. 3, i.e., all the data in one of LC1-3, based on priority); 
determining each size of each data unit corresponding to each of the plurality of logical channel[s] to be transmitted based on a total size of the transmission resource (Sections 3.1, disclosing 
allocating data to the plurality of logical channel based on each size of each data unit and the total size of the transmission resource; and transmitting the data to a receiver (Sections 3.1, disclosing packing all of the data of an LC that has non-negative bucket value into the allocated transport block TB, limited by the remaining available size of such allocated TB, thus the size of the data in the TB allocated to a particular LC is dependent on the size of the TB itself and the data of the various LCs eventually packed into the allocated TB, teaching this limitation; Section 3.2, similarly, disclosing packing all of the data of a LC, based on priority, into the allocated TB, limited by the remaining available size of such allocated TB, teaching this limitation as well).
MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.
Loehr I discloses “receiving information for allocating at least two transmission resources” (paragraphs 94-96, disclosing receiving multiple/two UL grants [“two transmission resources”] simultaneously, which may affect the “content of the corresponding TBs”).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA 
MediaTek and Loeh do not explicitly disclose determining whether a transmission time interval TTI or a numerology corresponding to the at least two transmission resources are the same; “in case that the TTI or the numerology corresponding to the at least two transmission resources are the same”.
Li discloses determining whether a transmission time interval TTI or a numerology corresponding to the at least two transmission resources are the same (paragraphs 12 and 13: disclosing, inter alia, “when the first BP [bandwidth part] and the second BP correspond to the same 
Determining a size of a data resource, “in case that the TTI or the numerology corresponding to the at least two transmission resources are the same” (paragraphs 12 and 13: disclosing, inter alia, “when the first BP [bandwidth part] and the second BP correspond to the same numerology [“in case that the TTI or the numerology corresponding to the at least two transmission resources are the same”] … determining ... based on a bandwidth of the first BP and a bandwidth of the second BP, a size of an RBG allocated to the first TB”, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Li, in conjunction with and to modify the combined teachings of MediaTek and Loehr I, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA to combine LI’s teaching of “Determining a size of a data resource, ‘in case that the TTI or the numerology corresponding to the at least two transmission resources are the same’”, with Mediatek and Loehr I’s combined teaching of “determining each size of each data unit corresponding to each of the plurality of logical channel[s] to be transmitted based on a total size of the at least two transmission resources” [see motivation statement above] to reject the limitation “determining each size of each data unit corresponding to each of the plurality of logical channel[s] to be transmitted based on a total size of the at least two transmission resources, in case that the TTI or the numerology corresponding to the at least two transmission resources are the same”.  This is at least because, for example, Li’s teaching of determining a size of a data resource, above, is clearly analogous to and/or corresponds to Mediatek and Loehr I’s combined teaching of determining a size of a data unit referenced above, thus rendering the referenced teachings of Li and Mediatek and Loehr I above similar and combinable.  Li, MediaTek and Loehr I are in the same field of endeavor concerning allocation of resources for logical channels.  The suggestion or motivation would have been to improve resource allocation efficiency with wireless 

As to claim 2,  MediaTek, Li and Loehr I teach the method as in the parent claim 1.
MediaTek further discloses allocating the at least one data unit to the allocated transmission resource based on the size of the data unit to be transmitted in the plurality of logical channel. (Sections 3.1, disclosing packing all of the data of an LC that has non-negative bucket value into the allocated transport block TB, limited by the remaining available size of such allocated TB, thus the size of the data of an LC that is eventually packed into the allocated TB teaches “the at least one data unit to the allocated transmission resource based on the size of the data unit to be transmitted in the at least one logical channel”; Section 3.2, similarly, disclosing packing all of the data of a LC, based on priority, into the allocated TB, limited by the remaining available size of such allocated TB, thus the size of the data of an LC that is eventually packed into the allocated TB teaches “the at least one data unit to the allocated transmission resource based on the size of the data unit to be transmitted in the at least one logical channel”).
MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.
Loehr I discloses “receiving information for allocating at least two transmission resources” (paragraphs 94-96, disclosing receiving multiple/two UL grants [“two transmission resources”] simultaneously, which may affect the “content of the corresponding TBs”).

As to claim 3,  MediaTek, Li and Loehr I teach the method as in the parent claim 2.
MediaTek further discloses wherein a data unit allocable without segmentation among the at least one data unit allocated to the allocated transmission resources based on the size of the data unit to be transmitted in the plurality of logical channel. (Sections 3.1, disclosing packing all of the data of an LC that has non-negative bucket value into the allocated transport block TB, e.g., item 1 of LC1 in Fig. 2a and item 1 of LC2 in Fig. 2b, without segmentation; Section 3.2, similarly, disclosing packing all of the data of a LC, based on priority, into the allocated TB, e.g., item 1 of LC1).
MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.

Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources/TBs simultaneously would be combinable with and may modify the MediaTek’s teachings regarding allocation for one transmission resource/TB to reject the limitations of this claim featuring two transmission resources/TBs.  MediaTek and Loehr I are in the same field of endeavor concerning allocation of resources for logical channels.  The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (MediaTek, Sections 1-3; Loehr I, paragraphs 1-11).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 5,  MediaTek, Li and Loehr I teach the method as in the parent claim 2.
MediaTek further discloses wherein unsegmented data units are contiguously allocated on a transmission resource of the allocated transmission resource.  (Sections 3.1, disclosing packing all of the data of LC1 and LC2, unsegmented, into the allocated transport block TB, next to each other, similarly in Section 3.2).
MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.

Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources/TBs simultaneously would be combinable with and may modify the MediaTek’s teachings regarding allocation for one transmission resource/TB to reject the limitations of this claim featuring two transmission resources/TBs.  MediaTek and Loehr I are in the same field of endeavor concerning allocation of resources for logical channels.  The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (MediaTek, Sections 1-3; Loehr I, paragraphs 1-11).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 7,  MediaTek, Li and Loehr I teach the method as in the parent claim 1.
MediaTek further discloses determining each size of each data unit to be transmitted based on the size of the allocated transmission resources (Sections 3.1 and 3.2, disclosing packing the data of LC1-3 into the allocated TB, subject to the size of such allocated TB, teaching this limitation).
MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.
Loehr I discloses if transmission time interval (TTI) information and numerology information respectively corresponding to the at least two transmission resources are identical. (paragraphs 94-104, 
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources/TBs simultaneously would be combinable with and may modify the MediaTek’s teachings regarding allocation for one transmission resource/TB to reject the limitations of this claim featuring two transmission resources/TBs.  MediaTek and Loehr I are in the same field of endeavor concerning allocation of resources for logical channels.  The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (MediaTek, Sections 1-3; Loehr I, paragraphs 1-11).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 8-10, 12 and 14, please see rejection for claims 1-3, 5 and 7 above, respectively.

Claims 6 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #98, Agenda item 10.3.1.6, R2-1705519 (cited in Applicant’s IDS, hereinafter “MediaTek”), in view of U.S. Patent Publication No. 2018/0310308 A1 to Loehr et al. (“Loehr I”) and U.S. Patent Publication No. 20200119896 A1 to Li et al., further in view of U.S. Patent Publication No. 2018/0270839 A1 to Loehr et al. (“Loehr II”).
As to claim 6,  MediaTek, Li and Loehr I teach the method as in the parent claim 1.

Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr II, in conjunction with and to modify the combined teachings of MediaTek and Loehr I, to reject the limitations of this claim. MediaTek and Loehr I and II are in the same field of endeavor concerning allocation of resources for logical channels.  The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (MediaTek, Sections 1-3; Loehr I, paragraphs 1-11; Loehr II, paragraphs 1-13).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 13, please see rejection for claim 6 above.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463